

107 HR 3717 IH: Helping Families in Mental Health Crisis Act of 2013
U.S. House of Representatives
2013-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3717IN THE HOUSE OF REPRESENTATIVESDecember 12, 2013Mr. Murphy of Pennsylvania (for himself, Mr. Cassidy, Mr. Lance, and Ms. Eddie Bernice Johnson of Texas) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on the Judiciary, Education and the Workforce, Ways and Means, and Science, Space, and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo make available needed psychiatric, psychological, and supportive services for individuals diagnosed with mental illness and families in mental health crisis, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the Helping Families in Mental Health Crisis Act of 2013.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Title I—Assistant Secretary for Mental HealthSec. 101. Assistant Secretary for Mental Health and Substance Use Disorders.Sec. 102. Interagency Serious Mental Illness Coordinating Committee.Sec. 103. Assisted outpatient treatment grant program.Sec. 104. Tele-psychiatry and primary care physician training grant program.Title II—Federally Qualified Behavioral Health ClinicsSec. 201. Demonstration program to improve federally qualified community behavioral health clinic services.Title III—HIPAA and FERPA caregiversSec. 301. Promoting appropriate treatment for mentally ill individuals by treating their caregivers as personal representatives for purposes of HIPAA privacy regulations.Sec. 302. Caregivers permitted access to certain education records under FERPA.Title IV—Department of Justice reformsSec. 401. Additional purposes for certain Federal grants.Sec. 402. Reauthorization and additional amendments to the Mentally Ill Offender Treatment and Crime Reduction Act.Sec. 403. Assisted outpatient treatment.Sec. 404. Improvements to the Department of Justice data collection and reporting of mental illness in crime.Sec. 405. Reports on the number of seriously mentally ill who are imprisoned.Title V—Medicare and Medicaid reformsSec. 501. Enhanced Medicaid coverage relating to certain mental health services.Sec. 502. Access to mental health prescription drugs under Medicare and Medicaid.Title VI—Research by National Institute of Mental HealthSec. 601. Increase in funding for certain research.Title VII—Community Mental Health Services Block Grant ReformSec. 701. Administration of block grants by Assistant Secretary.Sec. 702. Additional program requirements.Sec. 703. Period for expenditure of grant funds.Sec. 704. Treatment standard under State law.Sec. 705. Assisted outpatient treatment under State law.Sec. 706. Best available science and models of care.Sec. 707. Paperwork reduction study.Title VIII—Behavioral health awareness program Sec. 801. Reducing the stigma of serious mental illness.Title IX—Behavioral health information technologySec. 901. Extension of health information technology assistance for behavioral and mental health and substance abuse.Sec. 902. Extension of eligibility for Medicare and Medicaid health information technology implementation assistance.Title X—Expanding access to care through health care professional volunteerismSec. 1001. Liability protections for health care professional volunteers at community health centers and federally qualified community behavioral health clinics.Title XI—SAMHSA Reauthorization and ReformsSubtitle A—Organization and general authoritiesSec. 1101. In general.Sec. 1102. Advisory councils.Sec. 1103. Peer review.Sec. 1104. Data collection.Subtitle B—Center for Mental Health ServicesSec. 1111. Center for Mental Health Services.Sec. 1112. Reauthorization of priority mental health needs of regional and national significance.Sec. 1113. Garrett Lee Smith Reauthorization.Subtitle C—Children with serious emotional disturbancesSec. 1121. Comprehensive community mental health services for children with serious emotional disturbances.Sec. 1122. General provisions; report; funding.Subtitle D—Projects for children and violenceSec. 1131. Children and violence.Sec. 1132. Reauthorization of National Child Traumatic Stress Network.Subtitle E—Protection and advocacy for individuals with mental illnessSec. 1141. Prohibition against lobbying by systems accepting Federal funds to protect and advocate the rights of individuals with mental illness.Subtitle F—Limitations on authoritySec. 1151. Limitations on SAMHSA programs.Sec. 1152. Elimination of unauthorized SAMHSA programs.IAssistant Secretary for Mental Health101.Assistant Secretary for Mental Health and Substance Use DisordersTitle V of the Public Health Service Act is amended by inserting after section 501 of such Act (42 U.S.C. 290aa) the following:501A.Assistant Secretary for Mental Health and Substance Use Disorders(a)In generalThere shall be in the Department of Health and Human Services an official to be known as the Assistant Secretary for Mental Health and Substance Use Disorders (in this section referred to as the Assistant Secretary), who shall—(1)report directly to the Secretary;(2)be appointed by the Secretary, by and with the advice and consent of the Senate; and(3)be selected from among individuals who—(A)(i)have a doctoral degree in medicine or osteopathic medicine and clinical and research experience in psychiatry;(ii)graduated from an Accreditation Council for Graduate Medical Education-certified psychiatric residency program; and(iii)have an understanding of biological, psychosocial, and pharmaceutical treatments of mental illness; or(B)have a doctoral degree in psychology with—(i)clinical and research experience; and(ii)an understanding of biological, psychosocial, and pharmaceutical treatments of mental illness.(b)Relation to SAMHSA AdministratorThe Administrator of the Substance Abuse and Mental Health Services Administration shall be under the supervision and direction of the Assistant Secretary.(c)DutiesThe Assistant Secretary shall—(1)promote the coordination of service programs conducted by other departments, agencies, organizations, and individuals that are or may be related to the problems of individuals suffering from substance abuse and mental illness;(2)carry out any functions within the Department of Health and Human Services—(A)to improve the treatment of, and related services to, individuals with respect to substance abuse and mental illness;(B)to improve prevention services for such individuals; and(C)to protect the legal rights of individuals with mental illnesses and individuals who are substance abusers;(3)carry out the administrative and financial management, policy development and planning, evaluation, knowledge dissemination, and public information functions that are required for the implementation of mental health programs, including block grants, treatments, and data collection;(4)ensure that the Substance Abuse and Mental Health Services Administration conducts and coordinates demonstration projects, evaluations, and service system assessments and other activities necessary to improve the availability and quality of treatment, prevention, and related services related to substance abuse;(5)within the Department of Health and Human Services, oversee and coordinate all programs and activities relating to the prevention of, or treatment or rehabilitation for, mental health or substance use disorders;(6)across the Federal Government—(A)review programs and activities described in paragraph (5);(B)identify any such programs and activities that are duplicative; and(C)formulate recommendations for the coordination and improvement of such programs and activities; and(7)supervise data collection for and disseminate best practices by the National Mental Health Policy Laboratory.(d)Prioritization of integration of services and early diagnosis and interventionIn carrying out the duties described in subsection (c), the Assistant Secretary shall prioritize—(1)the integration of services for the purpose of preventing, treating, or providing rehabilitation for the prevention of, and treatment or rehabilitation for, mental health or substance use disorders with primary care services; and(2)early diagnosis and intervention services for the prevention of, and treatment or rehabilitation for, serious mental health or substance use disorders.(e)National mental health policy laboratory(1)In generalThe Assistant Secretary for Mental Health and Substance Use Disorders shall establish, within the Office of the Assistant Secretary, the National Mental Health Policy Laboratory (in this section referred to as the NMHPL), to be headed by a Director.(2)DutiesThe Director of the NMHPL shall—(A)identify and implement policy changes and other trends likely to have the most significant impact on mental health services and monitor their impact in accordance with the principles outlined in National Advisory Mental Health Council’s 2006 report entitled The Road Ahead: Research Partnerships To Transform Services;(B)collect information from grantees under programs established or amended by the Helping Families in Mental Health Crisis Act of 2013 and under other mental health programs under this Act, including grantees that are federally qualified community behavioral health clinics certified under section 201 of the Helping Families in Mental Health Crisis Act of 2013 and States receiving funds under a block grant under part B of title XIX of this Act; and(C)evaluate and disseminate to such grantees evidence-based practices and services delivery models using the best available science shown to reduce program expenditures while enhancing the quality of care furnished to individuals by other such grantees.(3)Evidence-based practices and service delivery modelsIn selecting evidence-based practices and services delivery models for evaluation and dissemination under paragraph (2)(C), the Director of the NMHPL—(A)shall give preference to models that improve the coordination, quality, and efficiency of health care services furnished to individuals with serious mental illness; and(B)may include clinical protocols and practices used in the Recovery After Initial Schizophrenia Episode (RAISE) project and the North American Prodrome Longitudinal Study (NAPLS) of the National Institute of Mental Health.(4)Deadline for beginning implementationThe Director of the NMHPL shall begin implementation of the duties described in this subsection not later than January 1, 2016.(5)ConsultationIn carrying out the duties under this section, the Director of the NMHPL shall consult with—(A)representatives of the National Institute of Mental Health on organization, hiring decisions, and operations, initially and on an ongoing basis;(B)other appropriate Federal agencies; and(C)clinical and analytical experts with expertise in medicine, psychiatric and clinical psychological care, and health care management.(6)Evaluation(A)In generalThe Director of the NMHPL shall conduct an evaluation of grant programs described in paragraph (2)(B). Such evaluation shall include an analysis of—(i)the quality of care furnished under the respective services delivery model, including the measurement of patient-level outcomes and public health outcomes such as reduced mortality rates, reduced hospitalization from psychotic episodes, and other criteria determined by the Assistant Secretary; and(ii)the changes in spending under such programs by reason of the model.(B)InformationThe Assistant Secretary shall make the results of each evaluation under this paragraph available to the public in a timely fashion and may establish requirements for States and other entities participating in the testing of models under grant programs described in paragraph (2)(B) to collect information that the Assistant Secretary determines is necessary to monitor and evaluate such models.(f)Expansion of models(1)In generalTaking into account the results of evaluations under subsection (e), the Assistant Secretary may, by rule, as part of the program of block grants for community mental health services under subpart I of part B of title XIX, provide for expanded use across the Nation of service delivery models by providers funded under such block grants, so long as—(A)the Assistant Secretary determines that such expansion will—(i)reduce spending under such block grants without reducing the quality of care; or(ii)improve the quality of patient care without significantly increasing spending; and(B)the Director of the National Institute of Mental Health determines that such expansion would improve the quality of patient care.(2)Congressional reviewAny rule promulgated pursuant to paragraph (1) is deemed to be a major rule subject to congressional review and disapproval under chapter 8 of title 5, United States Code.(g)Reports to CongressNot later than 1 year after the date of enactment of this Act, and every 2 years thereafter, the Assistant Secretary shall submit a report to the Congress—(1)summarizing the activities of the Assistant Secretary;(2)analyzing the efficiency and effectiveness of Federal programs and activities relating to the prevention of, or treatment or rehabilitation for, mental health or substance use disorders, including an accounting of the costs of such programs and activities with administrative costs disaggregated from the costs of services and care provided;(3)evaluating the impact on public health of projects addressing priority mental health needs of regional and national significance under section 520A to determine—(A)whether each such project has reduced the mortality rate, prevalence, and emergency room visits for persons with serious mental illness; and(B)the effect of such projects on other public health measures;(4)formulating recommendations for the coordination and improvement of Federal programs and activities described in paragraph (2); and(5)identifying any such programs and activities that are duplicative.(h)FundingOf the amounts made available to carry out the block grant for community mental health services for each of fiscal years 2014 through 2019, not more than 5 percent of such amounts are authorized to be appropriated to carry out this section..102.Interagency Serious Mental Illness Coordinating CommitteeTitle V of the Public Health Service Act, as amended by section 701, is further amended by inserting after section 501A of such Act the following:501B.Interagency serious Mental Illness Coordinating Committee(a)EstablishmentThe Assistant Secretary for Mental Health and Substance Use Disorders (in this section referred to as the Assistant Secretary) shall establish a committee, to be known as the Interagency Serious Mental Illness Coordinating Committee (in this section referred to as the Committee), to assist the Assistant Secretary in carrying out the Assistant Secretary’s duties.(b)ResponsibilitiesThe Committee shall—(1)develop and annually update a summary of advances in serious mental illness research related to causes, prevention, treatment, early screening, diagnosis or rule out, intervention, and access to services and supports for individuals with serious mental illness;(2)monitor Federal activities with respect to serious mental illness;(3)make recommendations to the Assistant Secretary regarding any appropriate changes to such activities, including recommendations to the Director of NIH with respect to the strategic plan developed under paragraph (5);(4)make recommendations to the Assistant Secretary regarding public participation in decisions relating to serious mental illness;(5)develop and annually update a strategic plan for the conduct of, and support for, serious mental illness research, including proposed budgetary requirements; and(6)submit to the Congress such strategic plan and any updates to such plan.(c)Membership(1)In generalThe Committee shall be composed of—(A)the Assistant Secretary for Mental Health and Substance Use Disorders (or the Assistant Secretary’s designee), who shall serve as the Chair of the Committee;(B)the Director of the National Institute of Mental Health (or the Director’s designee);(C)the Attorney General of the United States (or the Attorney General’s designee);(D)the Director of the Centers for Disease Control and Prevention (or the Director’s designee);(E)the Director of the National Institutes of Health (or the Director’s designee);(F)the directors of such national research institutes of the National Institutes of Health as the Assistant Secretary for Mental Health and Substance Use Disorders determines appropriate (or their designees);(G)representatives, appointed by the Assistant Secretary, of Federal agencies that are outside of the Department of Health and Human Services and serve individuals with serious mental illness, such as the Department of Education;(H)the Administrator of Substance Abuse and Mental Health Services Administration; and(I)the additional members appointed under paragraph (2).(2)Additional membersNot fewer than 9 members of the Committee, or 1/3 of the total membership of the Committee, whichever is greater, shall be composed of non-Federal public members to be appointed by the Assistant Secretary, of which—(A)at least one such member shall be an individual with a diagnosis of serious mental illness who has benefitted from and is receiving medical treatment under the care of a physician;(B)at least one such member shall be a parent or legal guardian of an individual with a serious mental illness;(C)at least one such member shall be a representative of leading research, advocacy, and service organizations for individuals with serious mental illness;(D)at least one member shall be a psychiatrist;(E)at least one member shall be a clinical psychologist;(F)at least one member shall be a judge with successful experiences applying assisted outpatient treatment;(G)at least one member shall be a law enforcement officer; and(H)at least one member shall be a corrections officer.(d)Administrative support; terms of service; other provisionsThe following provisions shall apply with respect to the Committee:(1)The Assistant Secretary shall provide such administrative support to the Committee as may be necessary for the Committee to carry out its responsibilities.(2)Members of the Committee appointed under subsection (c)(2) shall serve for a term of 4 years, and may be reappointed for one or more additional 4-year terms. Any member appointed to fill a vacancy for an unexpired term shall be appointed for the remainder of such term. A member may serve after the expiration of the member’s term until a successor has taken office.(3)The Committee shall meet at the call of the chair or upon the request of the Assistant Secretary. The Committee shall meet not fewer than 2 times each year.(4)All meetings of the Committee shall be public and shall include appropriate time periods for questions and presentations by the public.(e)Subcommittees; establishment and membershipIn carrying out its functions, the Committee may establish subcommittees and convene workshops and conferences. Such subcommittees shall be composed of Committee members and may hold such meetings as are necessary to enable the subcommittees to carry out their duties..103.Assisted outpatient treatment grant program(a)In generalThe Assistant Secretary for Mental Health and Substance Use Disorders (in this section referred to as the Assistant Secretary), in consultation with the Director of the National Institute of Mental Health and the Attorney General of the United States, shall establish a 4-year pilot program to award not more than 50 grants each year to counties, cities, mental health systems, mental health courts, and any other entities with authority under the law of a State to implement, monitor, and oversee assisted outpatient treatment programs. The Assistant Secretary may only award grants under this section to applicants that have not previously implemented an assisted outpatient treatment program. The Assistant Secretary shall evaluate applicants based on their potential to reduce hospitalization, homelessness, incarceration, and interaction with the criminal justice system while improving health outcomes, such as adherence to medication usage.(b)Use of grantAn assisted outpatient treatment program carried out with a grant awarded under this section shall include—(1)evaluating and seeking out eligible individuals who may benefit from assisted outpatient treatment;(2)preparing and executing treatment plans for eligible patients and filing petitions for assisted outpatient treatment in appropriate courts;(3)providing case management services to eligible patients who are participating in the program to provide such patients with resources, monitoring, and oversight, including directly monitoring a participant’s level of compliance and the delivery of services by other providers pursuant to the court order; and(4)carrying out referrals and medical evaluations, and paying the costs of legal counsel for commitment orders to be submitted and evaluated by the courts.(c)Data collectionGrantees under this section shall provide in a timely fashion any data collected pursuant to the grant to the National Mental Health Policy Laboratory, as requested by the Assistant Secretary, concerning health outcomes and treatments.(d)ReportThe Assistant Secretary shall submit an annual report to the Committees on Energy and Commerce and the Judiciary of the House of Representatives, the Committees on Health, Education, Labor, and Pensions and the Judiciary of the Senate, and the Congressional Budget Office on the grant program under this section. Each such report shall include an evaluation of the following:(1)Cost savings and public health outcomes such as mortality, suicide, substance abuse, hospitalization, and use of services.(2)Rates of incarceration by patients.(3)Rates of employment by patients.(4)Rates of homelessness.(e)DefinitionsIn this section:(1)Assisted outpatient treatmentThe term assisted outpatient treatment means—(A)except as provided in subparagraph (B), medically prescribed treatment that an eligible patient must undergo while living in a community under the terms of a law authorizing a State or local court to order such treatment; and(B)in the case of a State that does not have a law described in subparagraph (A) in effect on the date of enactment—(i)a court-ordered treatment plan for an eligible patient that requires such patient to obtain outpatient mental health treatment while the patient is living in a community; and(ii)is designed to improve access and adherence by such patient to intensive behavioral health services in order to—(I)avert relapse, repeated hospitalizations, arrest, incarceration, suicide, property destruction, and violent behavior; and(II)provide such patient with the opportunity to live in a less restrictive alternative to incarceration or involuntary hospitalization.(2)Eligible patientThe term eligible patient means an adult, mentally ill person who, as determined by the court—(A)has a history of violence, incarceration, or medically unnecessary hospitalizations;(B)without supervision and treatment, may be a danger to self or others in the community;(C)is substantially unlikely to voluntarily participate in treatment;(D)may be unable, for reasons other than indigence, to provide for any of his or her basic needs, such as food, clothing, shelter, health, or safety;(E)has a history of mental illness or condition that is likely to substantially deteriorate if the patient is not provided with timely treatment; or(F)due to mental illness, lacks capacity to fully understand or lacks judgment to make informed decisions regarding his or her need for treatment, care, or supervision.(f)Funding(1)Amount of grantsA grant under this section shall be in an amount that is not more than $1,000,000 for each of grant years 2014 through 2017. Subject to the preceding sentence, the Assistant Secretary shall determine the amount of each grant based on the population of patients of the area to be served under the grant.(2)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $15,000,000 for each of fiscal years 2014 through 2017.104.Tele-psychiatry and primary care physician training grant program(a)In generalThe Assistant Secretary of Mental Health and Substance Use Disorders (in this section referred to as the Assistant Secretary) shall establish a grant program (in this section referred to as the grant program) under which the Assistant Secretary shall award to 10 eligible States (as described in subsection (e)) grants for carrying out all 3 of the purposes described in subsections (b), (c), and (d).(b)Training program for certain primary care physiciansFor purposes of subsection (a), the purpose described in this subsection, with respect to a grant awarded to a State under the grant program, is for the State to establish a training program to train primary care physicians in—(1)approved standardized behavioral-health screening tools, including—(A)Ages and Stages Questionnaires (ASQ: SE);(B)Brief Infant-Toddler Social and Emotional Assessment (BITSEA);(C)screening for substance abuse, known as Car, Relax, Alone, Forget, Friends, Trouble, (CRAFFT);(D)screening for autism, known as Modified Checklist for Autism in Toddlers (M–CAT);(E)Parents’ Evaluation of Developmental Status (PEDS);(F)screening for depression, known as Patient Health Questionnaire-9 (PHQ–9);(G)Pediatric Symptom Checklist (PSC) and Pediatric Symptom Checklist-Youth Report (Y–PSC);(H)Strengths and Difficulties Questionnaire (SDQ); and(I)any additional areas that the Assistant Secretary determines applicable;(2)implementing the use of behavioral-health screening tools in their practices; and(3)knowing what to do when a behavioral-health need is identified.(c)Payments for mental health services provided by certain primary care physicians(1)For purposes of subsection (a), the purpose described in this subsection, with respect to a grant awarded to a State under the grant program, is for the State to provide, in accordance with this subsection, in the case of a primary care physician that participates in the training program of the State establish pursuant to subsection (b), payments to the primary care physician for services furnished by the primary care physician.(2)The Assistant Secretary, in determining the structure, quality, and form of payment under paragraph (1) shall seek to find innovative payment systems which may take in to account—(A)quality of services rendered;(B)patients’ health outcome;(C)geographical location of where services were provided;(D)severity of patients’ medical condition;(E)duration of services provided; and(F)feasibility of replicating that payment model in other States nationwide.(d)Telehealth services for mental health disorders(1)In generalFor purposes of subsection (a), the purpose described in this subsection, with respect to a grant awarded to a State under the grant program, is for the State to provide, in the case of an individual furnished items and services by a primary care physician during an office visit, for payment for a consultation provided by a psychiatrist or psychologist to such physician with respect to such individual through the use of qualified telehealth technology for the identification, diagnosis, mitigation, or treatment of a mental health disorder if such consultation occurs not later than the first business day that follows such visit.(2)Qualified telehealth technologyFor purposes of subsection (C)(1), the term qualified telehealth technology, with respect to the provision of items and services to a patient by a health care provider—(A)includes the use of interactive audio, audio-only telephone conversation, video, or other telecommunications technology by a health care provider to deliver health care services within the scope of the provider’s practice at a site other than the site where the patient is located, including the use of electronic media for consultation relating to the health care diagnosis or treatment of the patient; and(B)does not include the use of electronic mail message or facsimile transmission.(e)Eligible State(1)In generalFor purposes of this section, an eligible State is a State that has submitted to the Assistant Secretary an application under paragraph (a) and has been selected under paragraph (3).(2)ApplicationA State seeking to participate in the grant program under this section shall submit to the Assistant Secretary, at such time and in such format as the Assistant Secretary requires, an application that includes such information, provisions, and assurances, as the Assistant Secretary may require.(3)Matching requirementThe Assistant Secretary may not make a grant under the grant program unless the State involved agrees, with respect to the costs to be incurred by the State in carrying out the purpose described in this section, to make available non-Federal contributions (in cash or in kind) toward such costs in an amount equal to not less than 20 percent of Federal funds provided in the grant.(4)SelectionA State shall be determined eligible for the grant program by the Assistant Secretary on a competitive basis among States with applications meeting the requirements of paragraphs (2) and (3). In selecting State applications for the grant program, the Secretary shall seek to achieve an appropriate national balance in the geographic distribution of grants awarded under the grant program.(f)Length of grant programThe grant program established under this section shall be conducted for a period of 3 consecutive years.(g)Authorization of appropriationsOut of any funds in the Treasury not otherwise appropriated, there is authorized to be appropriated to carry out this section, $3,000,000 for each of the fiscal years 2015 through 2017.(h)Reports(1)ReportsFor each fiscal year that grants are awarded under this section, the Assistant Secretary and the National Mental Health Policy Laboratory shall conduct a study on the results of the grants and submit to the Congress a report on such results that includes the following:(A)An evaluation of the grant program outcomes, including a summary of activities carried out with the grant and the results achieved through those activities.(B)Recommendations on how to improve access to mental health services at grantee locations.(C)An assessment of access to mental health services under the program.(D)An assessment of the impact of the demonstration project on the costs of the full range of mental health services (including inpatient, emergency and ambulatory care).(E)Recommendations on congressional action to improve the grant.(2)ReportNot later than December 31, 2017, the Assistant Secretary and the National Mental Health Policy Laboratory shall submit to Congress and make available to the public a report on the findings of the evaluation under paragraph (1) and also a policy outline on how Congress can expand the grant program to the national level.IIFederally Qualified Behavioral Health Clinics201.Demonstration program to improve federally qualified community behavioral health clinic services(a)EstablishmentNot later than January 1, 2016, the Secretary of Health and Human Services (referred to in this section as the Secretary), in coordination with the Assistant Secretary for Mental Health and Substance Use Disorders, shall award planning grants to not to exceed 10 States to enable such States to carry out 5-year demonstration programs to improve the provision of behavioral health services provided by federally qualified community behavioral health clinics in the State.(b)Eligibility(1)ApplicationTo be eligible to receive a grant under subsection (a), a State shall—(A)submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require;(B)certify to the Secretary that behavioral health providers that are provided assistance under the demonstration program are federally qualified community behavioral health clinics;(C)certify to the Secretary that, with respect to the behavioral health providers provided assistance under the demonstration program, not more than 75 percent of the total number of such providers are participating providers under the State Medicaid plan under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.);(D)demonstrate the actuarial soundness of the demonstration program to be carried out under the grant by providing a detailed estimate of eligible clinics and Medicaid expenditures over the entire projected period of the demonstration program; and(E)comply with any other requirement determined appropriate by the Secretary.(2)Waiver of Medicaid requirementsIn approving States to conduct demonstration programs under this section, the Secretary shall waive such provisions of title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) as are necessary to conduct the demonstration program in accordance with the requirements of this section, including section 1902(a)(1) of the Social Security Act (42 U.S.C. 1396a(a)(1)) (relating to statewideness).(c)RequirementsIn awarding grants under this section, the Secretary shall—(1)ensure the geographic diversity of grantee States;(2)ensure that federally qualified community behavioral health clinics in such States that are located in rural areas, as defined by the Secretary, and other mental health professional shortage areas are fairly and appropriately considered with the objective of facilitating access to mental health services in such areas;(3)take into account the ability of clinics in such States to provide required services, and the ability of such clinics to report required data as required under this section; and(4)take into account the ability of such States to provide such required services on a statewide basis.(d)Treatment of certain services provided by community behavioral health clinics as medical assistance(1)In generalFor purposes of the demonstration program under this section, community behavioral health clinic services (as defined in subsection (f)(1)) that are provided by federally qualified community behavioral health clinics receiving assistance under this section shall be considered medical assistance for purposes of payments to States under paragraph (3)(C).(2)Grant conditionAs a condition of receiving a grant under this section, a State shall agree to provide for payment for community behavioral health clinic services in accordance with the prospective payment system established by the Secretary under paragraph (3).(3)Prospective payment system(A)In generalNot later than 18 months after the date of enactment of this Act, the Secretary shall establish a prospective payment system for community behavioral health clinic services furnished by a community behavioral health clinic receiving assistance under this section in the same manner as payments are required to be made under section 1902(bb) of the Social Security Act (42 U.S.C. 1396a(bb)) for services described in section 1905(a)(2)(C) of such Act (42 U.S.C. 1396d(a)(2)(C)) furnished by a federally qualified health center and services described in section 1905(a)(2)(B) of such Act (42 U.S.C. 1396d(a)(2)(B)) furnished by a rural health clinic.(B)RequirementsThe prospective payment system established by the Secretary under subparagraph (A) shall provide that—(i)no payment shall be made for inpatient care, residential treatment, room and board expenses, or any other nonambulatory services, as determined by the Secretary; and(ii)no payment shall be made to satellite facilities of community behavioral health clinics if such facilities are established after the date of enactment of this Act.(C)Payments to statesThe Secretary shall pay each State awarded a grant under this section an amount each quarter equal to the enhanced FMAP (as defined in section 2105(b) of the Social Security Act (42 U.S.C. 1397dd(b)) but without regard to the second and third sentences of that section) of the State's expenditures in the quarter for medical assistance for community behavioral health clinic services provided by federally qualified community behavioral health clinics in the State that receive assistance under this section. Payments to States made under this subparagraph shall be considered to have been under, and are subject to the requirements of, section 1903 of the Social Security Act (42 U.S.C. 1396b).(e)Annual report(1)In generalNot later than 1 year after the date on which the first grants are awarded under this section, and annually thereafter, the Secretary shall submit to Congress an annual report on the use of funds provided under the demonstration program. Each such report shall include—(A)an assessment of access to community-based mental health services under the Medicaid program in the States awarded such grants;(B)an assessment of the quality and scope of services provided by federally qualified community behavioral health clinics under the grants as compared against community-based mental health services provided in States that are not receiving such grants;(C)an assessment of the impact of the demonstration programs on the costs of a full range of mental health services (including inpatient, emergency and ambulatory services); and(D)a peer-reviewed assessment of the public health impact, including but not limited to rates of community mortality, hospitalization, and other measures as determined by the Director of the National Institute of Mental Health.(2)RecommendationsNot later than December 31, 2019, the Secretary shall submit to Congress recommendations concerning whether the demonstration programs under this section should be continued and expanded on a national basis.(3)Data collectionGrantees shall provide in a timely fashion any such data to the National Mental Health Policy Laboratory, as requested by the Assistant Secretary concerning health outcomes and treatments.(f)Criteria for federally qualified community behavioral health clinics(1)In generalThe Assistant Secretary for Mental Health and Substance Use Disorders shall certify federally qualified community behavioral health clinics as meeting the criteria specified in this subsection.(2)CriteriaThe criteria referred to in this subsection are that the clinic performs each of the following:(A)Provide required primary health services (as defined by the Assistant Secretary for Mental Health and Substance Use Disorders).(B)Provide services in locations that ensure services will be available and accessible promptly and in a manner which preserves human dignity and assures continuity of care.(C)Provide services in a mode of service delivery appropriate for the target population.(D)Provide individuals with a choice of service options where there is more than one evidence-based treatment.(E)Employ a core staff that is sufficiently trained in child and adolescent psychiatry or psychology.(F)Employ a core staff that is sufficiently trained in child and adolescent psychiatry, dual diagnosis issues, crisis management and stabilization and interventions with patients at high risk for violence.(G)Provide services, within the limits of the capacities of the center, to any individual residing or employed in the service area of the center, regardless of the ability of the individual to pay.(H)Provide, directly or through contract, to the extent covered for adults in the State Medicaid plan under title XIX of the Social Security Act and for children in accordance with section 1905(r) of such Act regarding early and periodic screening, diagnosis, and treatment, each of the following services:(i)Screening, assessment, and diagnosis, including risk assessment.(ii)Person-centered treatment planning or similar processes, including risk assessment and crisis planning.(iii)Outpatient mental health and substance use services, including screening, assessment, diagnosis, psychotherapy, medication management, and integrated treatment for mental illness and substance abuse which shall be evidence-based (including cognitive behavioral therapy and other such therapies which are evidence-based).(iv)Outpatient clinic primary care screening and monitoring of key health indicators and health risk (including screening for diabetes, hypertension, and cardiovascular disease and monitoring of weight, height, body mass index (BMI), blood pressure, blood glucose or HbA1C, and lipid profile).(v)Crisis mental health services, including 24-hour mobile crisis teams, emergency crisis intervention services, and crisis stabilization.(vi)Targeted case management (services provided by a social worker to assist individuals gaining access to needed medical, social, educational, and other services and applying for income security and other benefits to which they may be entitled).(vii)Psychiatric rehabilitation services including skills training, assertive community treatment, family psychoeducation, disability self-management, supported employment, supported housing services, therapeutic foster care services, and such other evidence-based practices as the Secretary may require.(viii)Peer support and counselor services and family supports.(ix)Supported education and supported employment for individuals with serious mental illness after an initial psychotic episode.(x)Case management services for individuals with serious mental illness after an initial psychotic episode.(I)Use and share electronic health records consistent with other applicable law.(J)Be available to provide assisted outpatient treatment that is ordered by a State court pursuant to a State law described in section 1915(d).(K)Be available to participate in research projects conducted or supported by the National Institute of Mental Health.(L)Maintain linkages, and where possible enter into formal contracts with the following:(i)Federally qualified health centers.(ii)Inpatient psychiatric facilities and substance use detoxification, post-detoxification step-down services, and residential programs.(iii)Adult and youth peer support and counselor services.(iv)Family support services for families of children with serious mental or substance use disorders.(v)Other community or regional services, supports, and providers, including schools, child welfare agencies, juvenile and criminal justice agencies and facilities (including mental health courts, local police forces, and local jails and other detention facilities), housing agencies and programs, employers, and other social services such as schools and religious organizations.(vi)Integrating care with primary care services, including, to the extent feasible, through a common delivery site.(vii)Enabling services, including outreach, transportation, and translation.(viii)Health and wellness services, including services for tobacco cessation.(ix)Adopt models of first episode psychosis training, supervision, team meetings, and coordination with adjacent care organizations.(M)Where feasible, provide outreach and engagement to encourage individuals who could benefit from mental health care to freely participate in receiving the services described in this subsection.(3)Rule of constructionNothing in this section shall be construed as prohibiting States receiving funds appropriated through the Community Mental Health Services Block Grant under this subpart from financing qualified community programs (whether such programs meet the definition of eligible programs prior to or after the date of enactment of this subsection).(g)DefinitionsIn this section:(1)Community behavioral health clinic servicesThe term community behavioral health clinic services means ambulatory behavioral health services of the type described in subparagraphs (I), (L), (M), and (N) of subsection (f)(2) that are provided by federally qualified community behavioral health clinics receiving assistance under this section.(2)StateThe term State has the meaning given such term for purposes of title XIX of the Social Security Act (42 U.S.C. 1396 et seq.).(3)Federally qualified community behavioral health clinicThe term federally qualified community behavioral health clinic means a federally qualified behavioral health clinic with a certification in effect under this section.(h)Authorization of appropriationsIn order to fund State planning grants and the administrative costs associated with certifying community behavioral health clinics, there is authorized to be appropriated to carry out this section, $50,000,000 for fiscal year 2016, to remain available until expended.IIIHIPAA and FERPA caregivers301.Promoting appropriate treatment for mentally ill individuals by treating their caregivers as personal representatives for purposes of HIPAA privacy regulations(a)Caregiver access to informationIn applying section 164.502(g) of title 45, Code of Federal Regulations, to an individual with a serious mental illness who does not provide consent for the disclosure of protected health information to a caregiver of such individual, the caregiver shall be treated by a covered entity as a personal representative (as described under such section 164.502(g)) of such individual with respect to protected health information of such individual when the provider furnishing services to the individual reasonably believes it is necessary for protected health information of the individual to be made available to the caregiver in order to protect the health, safety, or welfare of such individual or the safety of one or more other individuals.(b)DefinitionsFor purposes of this section:(1)Covered entityThe term covered entity has the meaning given such term in section 106.103 of title 45, Code of Federal Regulations.(2)Protected health informationThe term protected health information has the meaning given such term in section 106.103 of title 45, Code of Federal Regulations.(3)CaregiverThe term caregiver means, with respect to an individual with a serious mental illness—(A)an immediate family member of such individual;(B)an individual who assumes primary responsibility for providing a basic need of such individual; or(C)a personal representative of the individual as determined by the law of the State in which such individual resides.(4)Individual with a serious mental illnessThe term individual with a serious mental illness means, with respect to the disclosure to a caregiver of protected health information of an individual, an individual who—(A)is 18 years of age or older; and(B)has, within one year before the date of the disclosure, been evaluated, diagnosed, or treated for a mental, behavioral, or emotional disorder that—(i)is determined by a physician to be of sufficient duration to meet diagnostic criteria specified within the Diagnostic and Statistical Manual of Mental Disorders; and(ii)results in functional impairment of the individual that substantially interferes with or limits one or more major life activities of the individual.302.Caregivers permitted access to certain education records under FERPASection 444 of the General Education Provisions Act (20 U.S.C. 1232g) is amended by adding at the end the following new subsection:(k)Disclosures to caregivers of the mentally ill(1)In generalNothing in this Act, the Elementary and Secondary Education Act of 1965, or the Higher Education Act of 1965 shall be construed to prohibit an educational agency or institution from disclosing, to a caregiver of an individual with a serious mental illness who has not explicitly provided consent to the agency or institution for the disclosure of protected health information, an education record of such individual if a physician, psychologist, or other recognized mental health professional or paraprofessional acting in his or her professional or paraprofessional capacity, or assisting in that capacity reasonably believes such disclosure to the caregiver is necessary to protect the health, safety, or welfare of such individual or the safety of one or more other individuals.(2)DefinitionsIn this subsection:(A)CaregiverThe term caregiver means, with respect to an individual with a serious mental illness, a family member or immediate past legal guardian who assumes a primary responsibility for providing a basic need of such individual (such as a family member or past legal guardian of the individual who has assumed the responsibility of co-signing a loan with the individual).(B)Education recordNotwithstanding subsection (a)(4)(B), the term education record shall include a record described in clause (iv) of such subsection.(C)Individual with a serious mental illnessThe term individual with a serious mental illness means, with respect to the disclosure to a caregiver of protected health information of an individual, an individual who—(i)is 18 years of age or older; and(ii)has, within one year before the date of the disclosure, been evaluated, diagnosed, or treated for a mental, behavioral, or emotional disorder that—(I)is determined by a physician to be of sufficient duration to meet diagnostic criteria specified within the Diagnostic and Statistical Manual of Mental Disorders; and(II)results in functional impairment of the individual that substantially interferes with or limits one or more major life activities of the individual..IVDepartment of Justice reforms401.Additional purposes for certain Federal grants(a)Modifications to the Edward Byrne Memorial Justice Assistance Grant ProgramSection 501(a)(1) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3751(a)(1)) is amended by adding at the end the following:(H)Mental health programs and operations by law enforcement or corrections officers..(b)Modifications to the Community Oriented Policing Services programSection 1701(b) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796dd(b)) is amended—(1)in paragraph (16), by striking and at the end;(2)by redesignating paragraph (17) as paragraph (19);(3)by inserting after paragraph (16) the following:(17)to provide specialized training to law enforcement officers (including village public safety officers (as defined in section 247 of the Indian Arts and Crafts Amendments Act of 2010 (42 U.S.C. 3796dd note))) to recognize individuals who have mental illness and how to properly intervene with individuals with mental illness, and to establish programs that enhance the ability of law enforcement agencies to address the mental health, behavioral, and substance abuse problems of individuals encountered in the line of duty;(18)to provide specialized training to enhance the ability of corrections officers to address the mental health of individuals under the care and custody of jails and prisons; and; and(4)in paragraph (19), as redesignated, by striking through (16) and inserting through (19).(c)Modifications to the Staffing for adequate fire and emergency response grantsSection 34(a)(1)(B) of Public Law 93–498 (15 U.S.C. 2229a(a)(1)(B)) is amended by inserting before the period at the end the following: and to provide specialized training to paramedics, emergency medical services workers, and other first responders to recognize individuals who have mental illness and how to properly intervene with individuals with mental illness.402.Reauthorization and additional amendments to the Mentally Ill Offender Treatment and Crime Reduction Act(a)Safe communities(1)In generalSection 2991(a) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797aa(a)) is amended—(A)in paragraph (7)—(i)in the heading, by striking Mental illness and inserting Mental illness; mental Health disorder; and(ii)by striking term mental illness means and inserting terms mental illness and mental health disorder mean; and(B)by striking paragraph (9) and inserting the following:(9)Preliminarily qualified offender(A)In generalThe term preliminarily qualified offender means an adult or juvenile accused of an offense who—(i)(I)previously or currently has been diagnosed by a qualified mental health professional as having a mental illness or co-occurring mental illness and substance abuse disorders;(II)manifests obvious signs of mental illness or co-occurring mental illness and substance abuse disorders during arrest or confinement or before any court; or(III)in the case of a veterans treatment court provided under subsection (i), has been diagnosed with, or manifests obvious signs of, mental illness or a substance abuse disorder or co-occurring mental illness and substance abuse disorder; and(ii)has been unanimously approved for participation in a program funded under this section by, when appropriate, the relevant—(I)prosecuting attorney;(II)defense attorney;(III)probation or corrections official;(IV)judge; and(V)a representative from the relevant mental health agency described in subsection (b)(5)(B)(i).(B)DeterminationIn determining whether to designate a defendant as a preliminarily qualified offender, the relevant prosecuting attorney, defense attorney, probation or corrections official, judge, and mental health or substance abuse agency representative shall take into account—(i)whether the participation of the defendant in the program would pose a substantial risk of violence to the community;(ii)the criminal history of the defendant and the nature and severity of the offense for which the defendant is charged;(iii)the views of any relevant victims to the offense;(iv)the extent to which the defendant would benefit from participation in the program;(v)the extent to which the community would realize cost savings because of the defendant’s participation in the program; and(vi)whether the defendant satisfies the eligibility criteria for program participation unanimously established by the relevant prosecuting attorney, defense attorney, probation or corrections official, judge and mental health or substance abuse agency representative..(2)Technical and conforming amendmentSection 2927(2) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797s–6(2)) is amended—(A)by striking has the meaning given that term in section 2991(a). and inserting the following: means an offense that— ; and(B)by adding at the end the following:(A)does not have as an element the use, attempted use, or threatened use of physical force against the person or property of another; or(B)is not a felony that by its nature involves a substantial risk that physical force against the person or property of another may be used in the course of committing the offense..(b)Evidence-Based practicesSection 2991(c) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797aa(c)) is amended—(1)in paragraph (3), by striking or at the end;(2)by redesignating paragraph (4) as paragraph (6); and(3)by inserting after paragraph (3) the following:(4)propose interventions that have been shown by empirical evidence to reduce recidivism;(5)when appropriate, use validated assessment tools to target preliminarily qualified offenders with a moderate or high risk of recidivism and a need for treatment and services; or.(c)Academy trainingSection 2991(h) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797aa(h)) is amended—(1)in paragraph (1), by adding at the end the following:(F)Academy trainingTo provide support for academy curricula, law enforcement officer orientation programs, continuing education training, and other programs that teach law enforcement personnel how to identify and respond to incidents involving persons with mental health disorders or co-occurring mental health and substance abuse disorders.; and(2)by adding at the end the following:(4)Priority considerationThe Attorney General, in awarding grants under this subsection, shall give priority to programs that law enforcement personnel and members of the mental health and substance abuse professions develop and administer cooperatively..(d)Assisting veteransSection 2991 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797aa) is further amended—(1)by redesignating subsection (i) as subsection (n); and(2)by inserting after subsection (h) the following:(i)Assisting veterans(1)DefinitionsIn this subsection:(A)Peer to peer services or programsThe term peer to peer services or programs means services or programs that connect qualified veterans with other veterans for the purpose of providing support and mentorship to assist qualified veterans in obtaining treatment, recovery, stabilization, or rehabilitation.(B)Qualified veteranThe term qualified veteran means a preliminarily qualified offender who—(i)has served on active duty in any branch of the Armed Forces, including the National Guard and reserve components; and(ii)was discharged or released from such service under conditions other than dishonorable.(C)Veterans treatment court programThe term veterans treatment court program means a court program involving collaboration among criminal justice, veterans, and mental health and substance abuse agencies that provides qualified veterans with—(i)intensive judicial supervision and case management, which may include random and frequent drug testing where appropriate;(ii)a full continuum of treatment services, including mental health services, substance abuse services, medical services, and services to address trauma;(iii)alternatives to incarceration; and(iv)other appropriate services, including housing, transportation, mentoring, employment, job training, education, and assistance in applying for and obtaining available benefits.(2)Veterans assistance program(A)In generalThe Attorney General, in consultation with the Secretary of Veterans Affairs, may award grants under this subsection to applicants to establish or expand—(i)veterans treatment court programs;(ii)peer to peer services or programs for qualified veterans;(iii)practices that identify and provide treatment, rehabilitation, legal, transitional, and other appropriate services to qualified veterans who have been incarcerated; and(iv)training programs to teach criminal justice, law enforcement, corrections, mental health, and substance abuse personnel how to identify and appropriately respond to incidents involving qualified veterans.(B)PriorityIn awarding grants under this subsection, the Attorney General shall give priority to applications that—(i)demonstrate collaboration between and joint investments by criminal justice, mental health, substance abuse, and veterans service agencies;(ii)promote effective strategies to identify and reduce the risk of harm to qualified veterans and public safety; and(iii)propose interventions with empirical support to improve outcomes for qualified veterans..(e)Correctional facilitiesSection 2991 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797aa) is further amended by inserting after subsection (i), as so added by subsection (d), the following:(j)Correctional facilities(1)Definitions(A)Correctional facilityThe term correctional facility means a jail, prison, or other detention facility used to house people who have been arrested, detained, held, or convicted by a criminal justice agency or a court.(B)Eligible inmateThe term eligible inmate means an individual who—(i)is being held, detained, or incarcerated in a correctional facility; and(ii)manifests obvious signs of a mental illness or has been diagnosed by a qualified mental health professional as having a mental illness.(2)Correctional facility grantsThe Attorney General may award grants to applicants to enhance the capabilities of a correctional facility—(A)to identify and screen for eligible inmates;(B)to plan and provide—(i)initial and periodic assessments of the clinical, medical, and social needs of inmates; and(ii)appropriate treatment and services that address the mental health and substance abuse needs of inmates;(C)to develop, implement, and enhance—(i)post-release transition plans for eligible inmates that, in a comprehensive manner, coordinate health, housing, medical, employment, and other appropriate services and public benefits;(ii)the availability of mental health care services and substance abuse treatment services; and(iii)alternatives to solitary confinement and segregated housing and mental health screening and treatment for inmates placed in solitary confinement or segregated housing; and(D)to train each employee of the correctional facility to identify and appropriately respond to incidents involving inmates with mental health or co-occurring mental health and substance abuse disorders..(f)Reauthorization of appropriationsSection 2991(n) of title I of the Omnibus Crime Control and Safe Streets Act of 1968, as redesignated in subsection (d), is amended—(1)in paragraph (1)—(A)in subparagraph (B), by striking and at the end;(B)in subparagraph (C), by striking the period and inserting ; and; and(C)by adding at the end the following:(D)$40,000,000 for each of fiscal years 2015 through 2019.; and(2)by adding at the end the following:(3)LimitationNot more than 20 percent of the funds authorized to be appropriated under this section may be used for purposes described in subsection (i) (relating to veterans)..403.Assisted outpatient treatmentSection 2201(2)(B) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796ii(2)(B)) is amended by inserting before the semicolon the following: , or court-ordered assisted outpatient treatment (as defined in section 14(a) of the Helping Families in Mental Health Crisis Act of 2013) when the court has determined such treatment to be necessary.404.Improvements to the Department of Justice data collection and reporting of mental illness in crimeNotwithstanding any other provision of law, any data prepared by or submitted to the Attorney General or the Director of the Federal Bureau of Investigation on or after the date of enactment of this Act that is 90 days after the date of enactment of this Act with respect to the incidences of homicides, law enforcement officers killed and assaulted, or individuals killed by law enforcement officers shall include data with respect to the involvement of mental illness in such incidences, if any. Not later than 90 days after the date of the enactment of this Act, the Attorney General shall promulgate or revise regulations as necessary to carry out this section.405.Reports on the number of seriously mentally ill who are imprisoned(a)Report on the Cost of Treating the Mentally Ill in the Criminal Justice SystemNot later than 12 months after the date of enactment of this Act, the Comptroller General of the United States shall submit to Congress a report detailing the cost of imprisonment for persons who have serious mental illness by the Federal Government or a State or local government. The report shall calculate the number and type of crimes committed by persons with serious mental illness each year, and detail strategies or ideas for preventing crimes by those individuals with serious mental illness from occurring.(b)DefinitionFor purposes of this section, the Attorney General, in consultation with the Assistant Secretary of Mental Health and Substance Use Disorders shall determine an appropriate definition of serious mental illness based on the Health Care Reform for Americans with Severe Mental Illnesses: Report of the National Advisory Mental Health Council, American Journal of Psychiatry 1993; 150:1447–1465.VMedicare and Medicaid reforms501.Enhanced Medicaid coverage relating to certain mental health services(a)Medicaid coverage of mental health services and primary care services furnished on the same day(1)In generalSection 1902(a) of the Social Security Act (42 U.S.C. 1396a(a)) is amended by inserting after paragraph (77) the following new paragraph:(78)not prohibit payment under the plan for a mental health service or primary care service furnished to an individual at a federally qualified community behavioral health center (as defined in section 1905(l)(4)) or a federally qualified health center (as defined in section 1861(aa)(3)) for which payment would otherwise be payable under the plan, with respect to such individual, if such service were not a same-day qualifying service (as defined in subsection (ll));.(2)Same-day qualifying services definedSection 1902 of the Social Security Act (42 U.S.C. 1396a) is amended by adding at the end the following new subsection:(ll)Same-Day qualifying services definedFor purposes of subsection (a)(78), the term same-day qualifying service means—(1)a primary care service furnished to an individual by a provider at a facility on the same day a mental health service is furnished to such individual by such provider (or another provider) at the facility; and(2)a mental health service furnished to an individual by a provider at a facility on the same day a primary care service is furnished to such individual by such provider (or another provider) at the facility..(b)State option To provide medical assistance for certain inpatient psychiatric services to nonelderly adultsSection 1905 of the Social Security Act (42 U.S.C. 1396d) is amended—(1)in subsection (a)(16)—(A)by inserting (A) before effective; and(B)by inserting before the semicolon at the end the following: (B) qualified inpatient psychiatric hospital services (as defined in subsection (h)(3)) for individuals over 21 years of age and under 65 years of age, and (C) psychiatric residential treatment facility services (as defined in subsection (h)(4)) for individuals over 21 years of age and under 65 years of age;(2)in the subdivision (B) that follows paragraph (29), by inserting (other than services described in subparagraphs (B) and (C) of paragraph (16) for individuals described in such subparagraphs) after mental diseases; and(3)in subsection (h), by adding at the end the following new paragraphs:(3)For purposes of subsection (a)(16)(B), the term qualified inpatient psychiatric hospital services means, with respect to individuals described in such subsection, services described in subparagraphs (A) and (B) of paragraph (1) that are furnished in an acute care psychiatric unit in a State-operated psychiatric hospital or a psychiatric hospital (as defined section 1861(f)) if such unit or hospital, as applicable, has a facilitywide average (determined on an annual basis) length of stay of less than 30 days.(4)For purposes of subsection (a)(16)(C), the term psychiatric residential treatment facility services means, with respect to individuals described in such subsection, services described in subparagraphs (A) and (B) of paragraph (1) that are furnished in a psychiatric residential treatment facility (as defined in section 484.353 of title 42, Code of Federal Regulations, as in effect on December 9, 2013)..(c)Effective date(1)In generalSubject to paragraph (2), the amendments made this section shall apply to items and services furnished after the first day of the first calendar year that begins after the date of the enactment of this section.(2)Exception for State legislationIn the case of a State plan under title XIX of the Social Security Act, which the Secretary of Health and Human Services determines requires State legislation in order for the respective plan to meet any requirement imposed by amendments made by this section, the respective plan shall not be regarded as failing to comply with the requirements of such title solely on the basis of its failure to meet such an additional requirement before the first day of the first calendar quarter beginning after the close of the first regular session of the State legislature that begins after the date of enactment of this section. For purposes of the previous sentence, in the case of a State that has a 2-year legislative session, each year of the session shall be considered to be a separate regular session of the State legislature.502.Access to mental health prescription drugs under Medicare and Medicaid(a)Coverage of prescription drugs used To treat mental health disorders under MedicareSection 1860D–4(b)(3)(G)(i)(II) of the Social Security Act (42 U.S.C. 1395w–104(b)(3)(G)(i)(II)) is amended by inserting , for categories and classes of drugs other than the categories and classes of drugs specified in subclauses (II) and (IV) of clause (iv),  before exceptions.(b)Coverage of prescription drugs used To treat mental health disorders under MedicaidSection 1927(d) of the Social Security Act (42 U.S.C. 1396r–8(d)) is amended by adding at the end the following new paragraph:(8)Access to mental health drugsWith respect to covered outpatient drugs used for the treatment of a mental health disorder, including major depression, bipolar (manic-depressive) disorder, panic disorder, obsessive-compulsive disorder, schizophrenia, and schizoaffective disorder, a State shall not exclude from coverage or otherwise restrict access to such drugs other than pursuant to a prior authorization program that is consistent with paragraph (5)..VIResearch by National Institute of Mental Health601.Increase in funding for certain researchSection 402A(a) of the Public Health Service Act (42 U.S.C. 282a(a)) is amended—(1)by striking For the purpose of and inserting the following:(1)In generalFor the purpose of; and(2)by adding at the end the following:(2)Funding for the brain initiative at the National Institute of Mental Health(A)FundingIn addition to amounts made available pursuant to paragraph (1), there are authorized to be appropriated to the National Institute of Mental Health for the purpose described in subparagraph (B)(ii) $40,000,000 for each of fiscal years 2015 through 2019.(B)PurposesAmounts appropriated pursuant to subparagraph (A) shall be used exclusively for the purpose of conducting or supporting—(i)research on the determinants of self- and other directed-violence in mental illness, including studies directed at reducing the risk of self harm, suicide, and interpersonal violence; or(ii)brain research through the Brain Research through Advancing Innovative Neurotechnologies Initiative..VIICommunity Mental Health Services Block Grant Reform701.Administration of block grants by Assistant SecretarySection 1911(a) of the Public Health Service Act (42 U.S.C. 300x) is amended by striking acting through the Director of the Center for Mental Health Services and inserting acting through the Assistant Secretary for Mental Health and Substance Use Disorders.702.Additional program requirements(a)Integrated servicesSubsection (b)(1) of section 1912 of the Public Health Service Act (42 U.S.C. 300x–1) is amended by inserting integration of after The description of the system of care shall include.(b)Data collection systemSubsection (b)(2) of section 1912 of the Public Health Service Act (42 U.S.C. 300x–1) is amended—(1)by striking The plan contains an estimate of and inserting the following:The plan contains—(A)an estimate of;(2)by striking the period at the end and inserting ; and; and(3)by adding at the end the following:(B)an agreement by the State to report to the National Mental Health Policy Laboratory—(i)such data as may be required by the Secretary concerning—(I)comprehensive community mental health services in the State; and(II)public health outcomes for persons with serious mental illness in the State, including mortality, emergency room visits, and medication adherence..703.Period for expenditure of grant fundsSection 1913 of the Public Health Service Act (42 U.S.C. 300x–2), as amended, is further amended by adding at the end the following:(d)Period for expenditure of grant fundsIn implementing a plan submitted under section 1912(a), a State receiving grant funds under section 1911 may make such funds available to providers of services described in subsection (b) for the provision of services without fiscal year limitation..704.Treatment standard under State lawSection 1915 of the Public Health Service Act (42 U.S.C. 300x–4) is amended by adding at the end the following:(c)Treatment standard under State law(1)In generalA funding agreement for a grant under section 1911 is that—(A)the State involved has in effect a law under which, if a State court finds by clear and convincing evidence that an individual, as a result of mental illness, is a danger to self, is a danger to others, is persistently or acutely disabled, or is gravely disabled and in need of treatment, and is either unwilling or unable to accept voluntary treatment, the court must order the individual to undergo inpatient or outpatient treatment; or(B)the State involved has in effect a law under which a State court must order an individual with a mental illness to undergo inpatient or outpatient treatment, the law was in effect on the date of enactment of the Helping Families in Mental Health Crisis Act of 2013, and the Secretary finds that the law requires a State court to order such treatment across all or a sufficient range of the type of circumstances described in subparagraph (A).(2)DefinitionFor purposes of paragraph (1), the term persistently or acutely disabled refers to a serious mental illness that meets all the following criteria:(A)If not treated, the illness has a substantial probability of causing the individual to suffer or continue to suffer severe and abnormal mental, emotional, or physical harm that significantly impairs judgment, reason, behavior, or capacity to recognize reality.(B)The illness substantially impairs the individual’s capacity to make an informed decision regarding treatment, and this impairment causes the individual to be incapable of understanding and expressing an understanding of the advantages and disadvantages of accepting treatment and understanding and expressing an understanding of the alternatives to the particular treatment offered after the advantages, disadvantages, and alternatives are explained to that individual.(C)The illness has a reasonable prospect of being treatable by outpatient, inpatient, or combined inpatient and outpatient treatment..705.Assisted outpatient treatment under State lawSection 1915 of the Public Health Service Act (42 U.S.C. 300x–4), as amended, is further amended by adding at the end the following:(d)Assisted outpatient treatment under State law(1)In generalA funding agreement for a grant under section 1911 is that the State involved has in effect a law under which a State court may order a treatment plan for an eligible patient that—(A)requires such patient to obtain outpatient mental health treatment while the patient is living in a community; and(B)is designed to improve access and adherence by such patient to intensive behavioral health services in order to—(i)avert relapse, repeated hospitalizations, arrest, incarceration, suicide, property destruction, and violent behavior; and(ii)provide such patient with the opportunity to live in a less restrictive alternative to incarceration or involuntary hospitalization.(2)Certification of state complianceA funding agreement described in paragraph (1) is effective only if the Assistant Secretary for Mental Health and Substance Use Disorders reviews the State law and certifies that it satisfies the criteria specified in such paragraph.(3)DefinitionIn this subsection, the term eligible patient means an adult, mentally ill person who, as determined by the court—(A)has a history of violence, incarceration, or medically unnecessary hospitalizations;(B)without supervision and treatment, may be a danger to self or others in the community;(C)is substantially unlikely to voluntarily participate in treatment;(D)may be unable, for reasons other than indigence, to provide for any of his or her basic needs, such as food, clothing, shelter, health or safety;(E)with a history of mental illness or condition that is likely to substantially deteriorate if the patient is not provided with timely treatment; and(F)due to mental illness, lacks capacity to fully understand or lacks judgment to make informed decisions regarding his or her need for treatment, care, or supervision..706.Best available science and models of careSection 1920 of the Public Health Service Act (42 U.S.C. 300x–9) is amended by adding at the end the following:(c)Best practices in clinical care modelsFor the purpose of translating evidence-based medicine and best available science into systems of care, the Assistant Secretary for Mental Health and Substance Use Disorders shall obligate 5 percent of the amounts appropriated under subsection (a) for a fiscal year through the National Mental Health Laboratory created under this Act. These models may include the Recovery After an Initial Schizophrenia Episode research project of the National Institute of Mental Health and the North American Prodrome Longitudinal Study..707.Paperwork reduction study(a)In generalThe Assistant Secretary for Mental Health and Substance Use Disorders shall enter into an arrangement with the Institute of Medicine of the National Academies (or, if the Institute declines, another appropriate entity) under which, not later than 12 months after the date of enactment of this Act, the Institute will submit to the appropriate committees of Congress a report that evaluates the combined paperwork burden of—(1)community mental health centers meeting the criteria specified in section 1913(c) of the Public Health Service Act (42 U.S.C. 300x–2), including such centers meeting such criteria as in effect on the day before the date of enactment of this Act; and(2)federally qualified community mental health clinics certified pursuant to section 201 of this Act.(b)ScopeIn preparing the report under section (a), the Institute of Medicine (or, if applicable, other appropriate entity) shall examine licensing, certification, service definitions, claims payment, billing codes, and financial auditing requirements used by the Office of Management and Budget, the Centers for Medicare & Medicaid Services, the Health Resources and Services Administration, the Substance Abuse and Mental Health Services Administration, the Office of the Inspector General of the Department of Health and Human Services, State Medicaid agencies, State departments of health, State departments of education, and State and local juvenile justice and social service agencies to—(1)establish an estimate of the combined nationwide cost of complying with such requirements, in terms of both administrative funding and staff time;(2)establish an estimate of the per capita cost to each center described in paragraph (1) or (2) of subsection (a) to comply with such requirements, in terms of both administrative funding and staff time; and(3)make administrative and statutory recommendations to Congress (which recommendations may include a uniform methodology) to reduce the paperwork burden experienced by centers described in paragraph (1) or (2) of subsection (a).VIIIBehavioral health awareness program 801.Reducing the stigma of serious mental illness(a)In generalThe Secretary of Education, along with the Assistant Secretary for Mental Health and Substance Use Disorders, shall organize a national awareness campaign involving public health organizations, advocacy groups for persons with serious mental illness, and social media companies to assist secondary school students and postsecondary students in—(1)reducing the stigma associated with serious mental illness;(2)understanding how to assist an individual who is demonstrating signs of a serious mental illness; and(3)understanding the importance of seeking treatment from a physician, clinical psychologist, or licensed mental health professional when a student believes the student may be suffering from a serious mental illness or behavioral health disorder.(b)Data collectionThe Secretary of Education shall—(1)evaluate the program under subsection (a) on public health to determine whether the program has made an impact on public health, including mortality rates of persons with serious mental illness, prevalence of serious mental illness, physician and clinical psychological visits, emergency room visits; and(2)submit a report on the evaluation to the National Mental Health Policy Laboratory created by title I of this Act.(c)Secondary school definedFor purposes of this section, the term secondary school has the meaning given the term in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).IXBehavioral health information technology901.Extension of health information technology assistance for behavioral and mental health and substance abuseSection 3000(3) of the Public Health Service Act (42 U.S.C. 300jj(3)) is amended by inserting before and any other category the following: behavioral and mental health professionals (as defined in section 331(a)(3)(E)(i)), a substance abuse professional, a psychiatric hospital (as defined in section 1861(f) of the Social Security Act), a community mental health center meeting the criteria specified in section 1913(c), a federally qualified community behavioral health clinic certified under section 201 of the Helping Families in Mental Health Crisis Act of 2013, a residential or outpatient mental health or substance abuse treatment facility,.902.Extension of eligibility for Medicare and Medicaid health information technology implementation assistance(a)Payment incentives for eligible professionals under medicareSection 1848 of the Social Security Act (42 U.S.C. 1395w–4) is amended—(1)in subsection (a)(7)—(A)in subparagraph (E), by adding at the end the following new clause:(iv)Additional eligible professionalThe term additional eligible professional means a clinical psychologist providing qualified psychologist services (as defined in section 1861(ii)).; and(B)by adding at the end the following new subparagraph:(F)Application to additional eligible professionalsThe Secretary shall apply the provisions of this paragraph with respect to an additional eligible professional in the same manner as such provisions apply to an eligible professional, except in applying subparagraph (A)—(i)in clause (i), the reference to 2015 shall be deemed a reference to 2019;(ii)in clause (ii), the references to 2015, 2016, and 2017 shall be deemed references to 2019, 2020, and 2021, respectively; and(iii)in clause (iii), the reference to 2018 shall be deemed a reference to 2022.; and(2)in subsection (o)—(A)in paragraph (5), by adding at the end the following new subparagraph:(D)Additional eligible professionalThe term additional eligible professional means a clinical psychologist providing qualified psychologist services (as defined in section 1861(ii)).; and(B)by adding at the end the following new paragraph:(6)Application to additional eligible professionalsThe Secretary shall apply the provisions of this subsection with respect to an additional eligible professional in the same manner as such provisions apply to an eligible professional, except in applying—(A)paragraph (1)(A)(ii), the reference to 2016 shall be deemed a reference to 2020;(B)paragraph (1)(B)(ii), the references to 2011 and 2012 shall be deemed references to 2015 and 2016, respectively;(C)paragraph (1)(B)(iii), the references to 2013 shall be deemed references to 2017;(D)paragraph (1)(B)(v), the references to 2014 shall be deemed references to 2018; and(E)paragraph (1)(E), the reference to 2011 shall be deemed a reference to 2015..(b)Eligible hospitalsSection 1886 of the Social Security Act (42 U.S.C. 1395ww) is amended—(1)in subsection (b)(3)(B)(ix), by adding at the end the following new subclause:(V)The Secretary shall apply the provisions of this subsection with respect to an additional eligible hospital (as defined in subsection (n)(6)(C)) in the same manner as such provisions apply to an eligible hospital, except in applying—(aa)subclause (I), the references to 2015, 2016, and 2017 shall be deemed references to 2019, 2020, and 2021, respectively; and(bb)subclause (III), the reference to 2015 shall be deemed a reference to 2019.; and(2)in subsection (n)—(A)in paragraph (6), by adding at the end the following new subparagraph:(C)Additional eligible hospitalThe term additional eligible hospital means an inpatient hospital that is a psychiatric hospital (as defined in section 1861(f)).; and(B)by adding at the end the following new paragraph:(7)Application to additional eligible hospitalsThe Secretary shall apply the provisions of this subsection with respect to an additional eligible hospital in the same manner as such provisions apply to an eligible hospital, except in applying—(A)paragraph (2)(E)(ii), the references to 2013 and 2015 shall be deemed references to 2017 and 2019, respectively; and(B)paragraph (2)(G)(i), the reference to 2011 shall be deemed a reference to 2015..(c)Medicaid providersSection 1903(t) of the Social Security Act (42 U.S.C. 1396b(t)) is amended—(1)in paragraph (2)(B)—(A)in clause (i), by striking , or and inserting a semicolon;(B)in clause (ii), by striking the period and inserting a semicolon; and(C)by adding after clause (ii) the following new clauses:(iii)a public hospital that is principally a psychiatric hospital (as defined in section 1861(f));(iv)a private hospital that is principally a psychiatric hospital (as defined in section 1861(f)) and that has at least 10 percent of its patient volume (as estimated in accordance with a methodology established by the Secretary) attributable to individuals receiving medical assistance under this title;(v)a community mental health center meeting the criteria specified in section 1913(c) of the Public Health Service Act; or(vi)a residential or outpatient mental health or substance abuse treatment facility that—(I)is accredited by the Joint Commission on Accreditation of Healthcare Organizations, the Commission on Accreditation of Rehabilitation Facilities, the Council on Accreditation, or any other national accrediting agency recognized by the Secretary; and(II)has at least 10 percent of its patient volume (as estimated in accordance with a methodology established by the Secretary) attributable to individuals receiving medical assistance under this title.; and(2)in paragraph (3)(B)—(A)in clause (iv), by striking and after the semicolon;(B)in clause (v), by striking the period and inserting ; and; and(C)by adding at the end the following new clause:(vi)clinical psychologist providing qualified psychologist services (as defined in section 1861(ii)), if such clinical psychologist is practicing in an outpatient clinic that—(I)is led by a clinical psychologist; and(II)is not otherwise receiving payment under paragraph (1) as a Medicaid provider described in paragraph (2)(B)..(d)Medicare Advantage organizationsSection 1853 of the Social Security Act (42 U.S.C. 1395w–23) is amended—(1)in subsection (l)—(A)in paragraph (1)—(i)by inserting or additional eligible professionals (as described in paragraph (9)) after paragraph (2); and(ii)by inserting and additional eligible professionals before under such sections;(B)in paragraph (3)(B)—(i)in clause (i) in the matter preceding subclause (I), by inserting or an additional eligible professional described in paragraph (9) after paragraph (2); and(ii)in clause (ii)—(I)in the matter preceding subclause (I), by inserting or an additional eligible professional described in paragraph (9) after paragraph (2); and(II)in subclause (I), by inserting or an additional eligible professional, respectively, after eligible professional;(C)in paragraph (3)(C), by inserting and additional eligible professionals after all eligible professionals;(D)in paragraph (4)(D), by adding at the end the following new sentence: In the case that a qualifying MA organization attests that not all additional eligible professionals of the organization are meaningful EHR users with respect to an applicable year, the Secretary shall apply the payment adjustment under this paragraph based on the proportion of all such additional eligible professionals of the organization that are not meaningful EHR users for such year.;(E)in paragraph (6)(A), by inserting and, as applicable, each additional eligible professional described in paragraph (9) after paragraph (2);(F)in paragraph (6)(B), by inserting and, as applicable, each additional eligible hospital described in paragraph (9) after subsection (m)(1);(G)in paragraph (7)(A), by inserting and, as applicable, additional eligible professionals after eligible professionals;(H)in paragraph (7)(B), by inserting and, as applicable, additional eligible professionals after eligible professionals;(I)in paragraph (8)(B), by inserting and additional eligible professionals described in paragraph (9) after paragraph (2); and(J)by adding at the end the following new paragraph:(9)Additional eligible professional describedWith respect to a qualifying MA organization, an additional eligible professional described in this paragraph is an additional eligible professional (as defined for purposes of section 1848(o)) who—(A)(i)is employed by the organization; or(ii)(I)is employed by, or is a partner of, an entity that through contract with the organization furnishes at least 80 percent of the entity’s Medicare patient care services to enrollees of such organization; and(II)furnishes at least 80 percent of the professional services of the additional eligible professional covered under this title to enrollees of the organization; and(B)furnishes, on average, at least 20 hours per week of patient care services.; and(2)in subsection (m)—(A)in paragraph (1)—(i)by inserting or additional eligible hospitals (as described in paragraph (7)) after paragraph (2); and(ii)by inserting and additional eligible hospitals before under such sections;(B)in paragraph (3)(A)(i), by inserting or additional eligible hospital after eligible hospital;(C)in paragraph (3)(A)(ii), by inserting or an additional eligible hospital after eligible hospital in each place it occurs;(D)in paragraph (3)(B)—(i)in clause (i), by inserting or an additional eligible hospital described in paragraph (7) after paragraph (2); and(ii)in clause (ii)—(I)in the matter preceding subclause (I), by inserting or an additional eligible hospital described in paragraph (7) after paragraph (2); and(II)in subclause (I), by inserting or an additional eligible hospital, respectively, after eligible hospital;(E)in paragraph (4)(A), by inserting or one or more additional eligible hospitals (as defined in section 1886(n)), as appropriate, after section 1886(n)(6)(A));(F)in paragraph (4)(D), by adding at the end the following new sentence: In the case that a qualifying MA organization attests that not all additional eligible hospitals of the organization are meaningful EHR users with respect to an applicable period, the Secretary shall apply the payment adjustment under this paragraph based on the methodology specified by the Secretary, taking into account the proportion of such additional eligible hospitals, or discharges from such hospitals, that are not meaningful EHR users for such period.;(G)in paragraph (5)(A), by inserting and, as applicable, each additional eligible hospital described in paragraph (7) after paragraph (2);(H)in paragraph (5)(B), by inserting and additional eligible hospitals, as applicable, after eligible hospitals;(I)in paragraph (6)(B), by inserting and additional eligible hospitals described in paragraph (7) after paragraph (2); and(J)by adding at the end the following new paragraph:(7)Additional eligible hospital describedWith respect to a qualifying MA organization, an additional eligible hospital described in this paragraph is an additional eligible hospital (as defined in section 1886(n)(6)(C)) that is under common corporate governance with such organization and serves individuals enrolled under an MA plan offered by such organization..XExpanding access to care through health care professional volunteerism1001.Liability protections for health care professional volunteers at community health centers and federally qualified community behavioral health clinicsSection 224 of the Public Health Service Act (42 U.S.C. 233) is amended by adding at the end the following:(q)(1)In this subsection, the term federally qualified community behavioral health clinic means—(A)a federally qualified community behavioral health clinic with a certification in effect under section 201 of the Helping Families in Mental Health Crisis Act of 2013; or(B)a community mental health center meeting the criteria specified in section 1913(c) of this Act.(2)For purposes of this section, a health care professional volunteer at an entity described in subsection (g)(4) or a federally qualified community behavioral health clinic shall, in providing health care services eligible for funding under section 330 or subpart I of part B of title XIX to an individual, be deemed to be an employee of the Public Health Service for a calendar year that begins during a fiscal year for which a transfer was made under paragraph (5)(C). The preceding sentence is subject to the provisions of this subsection.(3)In providing a health care service to an individual, a health care professional shall for purposes of this subsection be considered to be a health professional volunteer at an entity described in subsection (g)(4) or at a federally qualified community behavioral health clinic if the following conditions are met:(A)The service is provided to the individual at the facilities of an entity described in subsection (g)(4), at a federally qualified community behavioral health clinic, or through offsite programs or events carried out by the center.(B)The center or entity is sponsoring the health care professional volunteer pursuant to paragraph (4)(B).(C)The health care professional does not receive any compensation for the service from the individual or from any third-party payer (including reimbursement under any insurance policy or health plan, or under any Federal or State health benefits program), except that the health care professional may receive repayment from the entity described in subsection (g)(4) or the center for reasonable expenses incurred by the health care professional in the provision of the service to the individual.(D)Before the service is provided, the health care professional or the center or entity described in subsection (g)(4) posts a clear and conspicuous notice at the site where the service is provided of the extent to which the legal liability of the health care professional is limited pursuant to this subsection.(E)At the time the service is provided, the health care professional is licensed or certified in accordance with applicable law regarding the provision of the service.(4)Subsection (g) (other than paragraphs (3) and (5)) and subsections (h), (i), and (l) apply to a health care professional for purposes of this subsection to the same extent and in the same manner as such subsections apply to an officer, governing board member, employee, or contractor of an entity described in subsection (g)(4), subject to paragraph (5) and subject to the following:(A)The first sentence of paragraph (2) applies in lieu of the first sentence of subsection (g)(1)(A).(B)With respect to an entity described in subsection (g)(4) or a federally qualified community behavioral health clinic, a health care professional is not a health professional volunteer at such center unless the center sponsors the health care professional. For purposes of this subsection, the center shall be considered to be sponsoring the health care professional if—(i)with respect to the health care professional, the center submits to the Secretary an application meeting the requirements of subsection (g)(1)(D); and(ii)the Secretary, pursuant to subsection (g)(1)(E), determines that the health care professional is deemed to be an employee of the Public Health Service.(C)In the case of a health care professional who is determined by the Secretary pursuant to subsection (g)(1)(E) to be a health professional volunteer at such center, this subsection applies to the health care professional (with respect to services described in paragraph (2)) for any cause of action arising from an act or omission of the health care professional occurring on or after the date on which the Secretary makes such determination.(D)Subsection (g)(1)(F) applies to a health professional volunteer for purposes of this subsection only to the extent that, in providing health services to an individual, each of the conditions specified in paragraph (3) is met.(5)(A)Amounts in the fund established under subsection (k)(2) shall be available for transfer under subparagraph (C) for purposes of carrying out this subsection for health professional volunteers at entities described in subsection (g)(4).(B)Not later than May 1 of each fiscal year, the Attorney General, in consultation with the Secretary, shall submit to the Congress a report providing an estimate of the amount of claims (together with related fees and expenses of witnesses) that, by reason of the acts or omissions of health care professional volunteers, will be paid pursuant to this subsection during the calendar year that begins in the following fiscal year. Subsection (k)(1)(B) applies to the estimate under the preceding sentence regarding health care professional volunteers to the same extent and in the same manner as such subsection applies to the estimate under such subsection regarding officers, governing board members, employees, and contractors of entities described in subsection (g)(4).(C)Not later than December 31 of each fiscal year, the Secretary shall transfer from the fund under subsection (k)(2) to the appropriate accounts in the Treasury an amount equal to the estimate made under subparagraph (B) for the calendar year beginning in such fiscal year, subject to the extent of amounts in the fund.(6)(A)This subsection takes effect on October 1, 2015, except as provided in subparagraph (B).(B)Effective on the date of the enactment of this subsection—(i)the Secretary may issue regulations for carrying out this subsection, and the Secretary may accept and consider applications submitted pursuant to paragraph (4)(B); and(ii)reports under paragraph (5)(B) may be submitted to the Congress..XISAMHSA Reauthorization and ReformsAOrganization and general authorities1101.In generalSection 501 of the Public Health Service Act (42 U.S.C. 290aa) is amended—(1)in subsection (c)(2), by striking Secretary and inserting Assistant Secretary for Mental Health and Substance Use Disorders;(2)in subsection (d)—(A)in paragraph (2)—(i)by striking and mental illness; and(ii)by striking promote mental health;(B)in paragraph (4), by inserting related to substance abuse after related services;(C)in paragraph (6), by striking and individuals with mental illness and to develop appropriate mental health services for individuals with such illnesses; and(D)in paragraph (18), by striking mental illness or;(3)in subsection (h), by inserting at the end the following: For any such peer review group reviewing a proposal or grant related to mental illness, no fewer than half of the members of the group shall have a medical degree, or an equivalent doctoral degree in psychology and clinical experience.;(4)in subsection (l)—(A)in paragraph (2), by striking and at the end;(B)in paragraph (3), by striking the period at the end and inserting ; and; and(C)by adding at the end the following:(4)At least 30 days before awarding a grant, cooperative agreement, or contract, the Administrator shall give written notice of the award to the Committee on Energy and Commerce of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate.; and(5)in subsection (m)—(A)in paragraph (1), by striking 2.5 percent and inserting 1.5 percent; and(B)in paragraph (3), by striking Secretary and inserting Assistant Secretary for Mental Health and Substance Use Disorders.1102.Advisory councilsParagraph (3) of section 502(b) of the Public Health Service Act (42 U.S.C. 290aa–1(b)) is amended by adding at the end the following:(C)No fewer than half of the members of an advisory council shall—(i)have a medical degree;(ii)have an equivalent doctoral degree in psychology; or(iii)serve as a licensed mental health professional..1103.Peer reviewSection 504 of the Public Health Service Act (42 U.S.C. 290aa–3) is amended—(1)by adding at the end of subsection (b) the following: At least half of the members of any peer review group established under subsection (a) shall have a degree in medicine, or an equivalent doctoral degree in psychology, or be a licensed mental health professional. Before awarding a grant, cooperative agreement, or contract, the Secretary shall provide a list of the members of the peer review group responsible for reviewing the award to the Committee on Energy and Commerce of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate.; and(2)by adding at the end the following:(e)Scientific controls and standardsPeer review under this section shall ensure that any research concerning an intervention is based on scientific controls and standards indicating whether the intervention reduces symptoms, improves medical or behavioral outcomes, and improves social functioning..1104.Data collection(a)Transfer of behavioral health statistics and qualityThe Assistant Secretary for Mental Health and Substance Use Disorders shall transfer all functions and responsibilities of the Center for Behavioral Health Statistics and Quality to the National Mental Health Policy Laboratory, established under section 501A.(b)Transferring data collection and surveys to the national mental health policy laboratorySection 505 of the Public Health Service Act (42 U.S.C. 290aa–4) is amended—(1)in subsection (a), by striking acting through the Administrator and inserting acting through the National Mental Health Policy Laboratory under the Assistant Secretary for Mental Health and Substance Use Disorders (in this section referred to as the Assistant Secretary) with respect to mental illness and substance abuse;(2)in subsections (a)(2) and (d), by striking Administrator each place it appears and inserting Assistant Secretary; and(3)in subsection (b)—(A)by striking Administrator each place it appears and inserting Assistant Secretary;(B)by striking and at the end of paragraph (3);(C)by striking paragraph (4); and(D)by adding at the end the following:(4)the number of individuals with serious mental illnesses, including those with schizophrenia, bipolar disorder, or major depressive disorder;(5)the number of individuals admitted to hospital emergency rooms as a result of serious mental illness;(6)the number of individuals who receive inpatient care and are subsequently readmitted to the hospital as a result of their condition within two years; and(7)other public health outcomes including mortality rates for individuals with serious mental illness..BCenter for Mental Health Services1111.Center for Mental Health ServicesSection 520 of the Public Health Service Act (42 U.S.C. 290bb–31) is amended to read as follows:520.Center for Mental Health Services(a)EstablishmentThere is established in the Administration a Center for Mental Health Services (hereafter in this section referred to as the Center). The Center shall be headed by a Director (hereafter in this section referred to as the Director) appointed by the Secretary from among individuals with extensive experience or academic qualifications in the provision of mental health services or in the evaluation of mental health service systems.(b)DutiesThe Director of the Center shall—(1)assist the Assistant Secretary for Mental Health and Substance Use Disorders in designing national goals and establishing national priorities for—(A)the prevention of mental illness;(B)the treatment of mental illness; and(C)the promotion of mental health;(2)encourage local entities and State agencies to achieve the goals and priorities described in paragraph (1);(3)collaborate with the Department of Education and the Department of Justice to assist local communities in addressing violence among children and adolescents related to mental illness;(4)assist the National Institute of Mental Health in deploying improved methods of treating individuals with mental health problems and improved methods of assisting the families of such individuals;(5)carry out the provisions of the Protection and Advocacy of Mentally Ill Individuals Act in order to foster independence and protect the legal rights of persons with mental illness;(6)carry out the programs under part C;(7)carry out responsibilities for the Human Resource Development programs;(8)conduct services-related assessments, including evaluations of the organization and financing of care, self-help, mental health economics, mental health service systems, and rural mental health, and improve the capacity of States to conduct evaluations of publicly funded mental health programs;(9)establish a clearinghouse of evidence-based practices, which has first been reviewed and approved by a panel of psychiatrists and clinical psychologists, for mental health information to assure the widespread dissemination of such information to States, political subdivisions, educational agencies and institutions, treatment and prevention service providers, and the general public, including information concerning the practical application of research supported by the National Institute of Mental Health that is applicable to improving the delivery of services;(10)provide technical assistance to public and private entities that are providers of mental health services;(11)monitor and enforce obligations incurred by community mental health centers pursuant to the Community Mental Health Centers Act (as in effect prior to the repeal of such Act on August 13, 1981, by section 902(e)(2)(B) of Public Law 97–35 (95 Stat. 560)); and(12)assist the Assistant Secretary for Mental Health and Substance Use Disorders, and the Director of the Centers for Disease Control and Prevention, with surveys with respect to mental health, such as the National Reporting Program.Nothing in this subsection shall be construed as authorizing any new grant program or project that is not explicitly authorized or required by other statutory provisions.(c)No general authority for grantsNothing in this section shall be construed as authorizing or requiring any new grant program or project that is not explicitly authorized or required by other statutory provisions..1112.Reauthorization of priority mental health needs of regional and national significanceSection 520A of the Public Health Service Act (42 U.S.C. 290bb–32) is amended—(1)in subsection (a)—(A)in paragraph (2), by inserting using evidence-based medicine after technical assistance programs;(B)by amending paragraph (4) to read as follows:(4)evidence-based programs designed in conjunction with the Assistant Secretary for Mental Health and Substance Use Disorders to treat individuals with serious mental illness.; and (C)by adding at the end the following: Before awarding a grant, cooperative agreement, or contract under this section, the Secretary shall give written notice of the award to the Committee on Energy and Commerce of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate.;(2)in subsection (b)(2), by inserting , including the primary and behavioral health care integration program under section 520K after primary health care systems; and(3)by amending subsection (f)(1) to read as follows:(1)In generalFor carrying out this section, there is authorized to be appropriated $150,000,000 for each of fiscal years 2014 through 2018..1113.Garrett Lee Smith Reauthorization(a)Suicide prevention technical assistance centerSection 520C of the Public Health Service Act (42 U.S.C. 290bb–34) is amended to read as follows:520C.Suicide prevention technical assistance center(a)Program authorizedThe Assistant Secretary for Mental Health and Substance Use Disorders, acting through the Administrator of the Substance Abuse and Mental Health Services Administration, shall award a grant for the operation and maintenance of a research, training, and technical assistance resource center to provide appropriate information, training, and technical assistance to States, political subdivisions of States, federally recognized Indian tribes, tribal organizations, institutions of higher education, public organizations, or private nonprofit organizations concerning the prevention of suicide among all ages, particularly among groups that are at high risk for suicide.(b)Responsibilities of the centerThe center operated and maintained under subsection (a) shall—(1)assist in the development or continuation of statewide and tribal suicide early intervention and prevention strategies for all ages, particularly among groups that are at high risk for suicide;(2)ensure the surveillance of suicide early intervention and prevention strategies for all ages, particularly among groups that are at high risk for suicide;(3)study the costs and effectiveness of statewide and tribal suicide early intervention and prevention strategies in order to provide information concerning relevant issues of importance to State, tribal, and national policymakers;(4)further identify and understand causes and associated risk factors for suicide for all ages, particularly among groups that are at high risk for suicide;(5)analyze the efficacy of new and existing suicide early intervention and prevention techniques and technology for all ages, particularly among groups that are at high risk for suicide;(6)ensure the surveillance of suicidal behaviors and nonfatal suicidal attempts;(7)study the effectiveness of State-sponsored statewide and tribal suicide early intervention and prevention strategies for all ages particularly among groups that are at high risk for suicide on the overall wellness and health promotion strategies related to suicide attempts;(8)promote the sharing of data regarding suicide with Federal agencies involved with suicide early intervention and prevention, and State-sponsored statewide and tribal suicide early intervention and prevention strategies for the purpose of identifying previously unknown mental health causes and associated risk factors for suicide among all ages particularly among groups that are at high risk for suicide;(9)evaluate and disseminate outcomes and best practices of mental health and substance use disorder services at institutions of higher education; and(10)conduct other activities determined appropriate by the Secretary.(c)Authorization of appropriationsFor the purpose of carrying out this section, there are authorized to be appropriated $4,957,000 for each of the fiscal years 2014 through 2018..(b)Youth suicide intervention and prevention strategiesSection 520E of the Public Health Service Act (42 U.S.C. 290bb–36) is amended to read as follows:520E.Youth suicide early intervention and prevention strategies(a)In generalThe Secretary, acting through the Administrator of the Substance Abuse and Mental Health Services Administration, shall award grants or cooperative agreements to eligible entities to—(1)develop and implement State-sponsored statewide or tribal youth suicide early intervention and prevention strategies in schools, educational institutions, juvenile justice systems, substance use disorder programs, mental health programs, foster care systems, and other child and youth support organizations;(2)support public organizations and private nonprofit organizations actively involved in State-sponsored statewide or tribal youth suicide early intervention and prevention strategies and in the development and continuation of State-sponsored statewide youth suicide early intervention and prevention strategies;(3)provide grants to institutions of higher education to coordinate the implementation of State-sponsored statewide or tribal youth suicide early intervention and prevention strategies;(4)collect and analyze data on State-sponsored statewide or tribal youth suicide early intervention and prevention services that can be used to monitor the effectiveness of such services and for research, technical assistance, and policy development; and(5)assist eligible entities, through State-sponsored statewide or tribal youth suicide early intervention and prevention strategies, in achieving targets for youth suicide reductions under title V of the Social Security Act.(b)Eligible entity(1)DefinitionIn this section, the term eligible entity means—(A)a State;(B)a public organization or private nonprofit organization designated by a State to develop or direct the State-sponsored statewide youth suicide early intervention and prevention strategy; or(C)a federally recognized Indian tribe or tribal organization (as defined in the Indian Self-Determination and Education Assistance Act) or an urban Indian organization (as defined in the Indian Health Care Improvement Act) that is actively involved in the development and continuation of a tribal youth suicide early intervention and prevention strategy.(2)LimitationIn carrying out this section, the Secretary shall ensure that a State does not receive more than one grant or cooperative agreement under this section at any one time. For purposes of the preceding sentence, a State shall be considered to have received a grant or cooperative agreement if the eligible entity involved is the State or an entity designated by the State under paragraph (1)(B). Nothing in this paragraph shall be constructed to apply to entities described in paragraph (1)(C).(c)PreferenceIn providing assistance under a grant or cooperative agreement under this section, an eligible entity shall give preference to public organizations, private nonprofit organizations, political subdivisions, institutions of higher education, and tribal organizations actively involved with the State-sponsored statewide or tribal youth suicide early intervention and prevention strategy that—(1)provide early intervention and assessment services, including screening programs, to youth who are at risk for mental or emotional disorders that may lead to a suicide attempt, and that are integrated with school systems, educational institutions, juvenile justice systems, substance use disorder programs, mental health programs, foster care systems, and other child and youth support organizations;(2)demonstrate collaboration among early intervention and prevention services or certify that entities will engage in future collaboration;(3)employ or include in their applications a commitment to evaluate youth suicide early intervention and prevention practices and strategies adapted to the local community;(4)provide timely referrals for appropriate community-based mental health care and treatment of youth who are at risk for suicide in child-serving settings and agencies;(5)provide immediate support and information resources to families of youth who are at risk for suicide;(6)offer access to services and care to youth with diverse linguistic and cultural backgrounds;(7)offer appropriate postsuicide intervention services, care, and information to families, friends, schools, educational institutions, juvenile justice systems, substance use disorder programs, mental health programs, foster care systems, and other child and youth support organizations of youth who recently completed suicide;(8)offer continuous and up-to-date information and awareness campaigns that target parents, family members, child care professionals, community care providers, and the general public and highlight the risk factors associated with youth suicide and the life-saving help and care available from early intervention and prevention services;(9)ensure that information and awareness campaigns on youth suicide risk factors, and early intervention and prevention services, use effective communication mechanisms that are targeted to and reach youth, families, schools, educational institutions, and youth organizations;(10)provide a timely response system to ensure that child-serving professionals and providers are properly trained in youth suicide early intervention and prevention strategies and that child-serving professionals and providers involved in early intervention and prevention services are properly trained in effectively identifying youth who are at risk for suicide;(11)provide continuous training activities for child care professionals and community care providers on the latest youth suicide early intervention and prevention services practices and strategies;(12)conduct annual self-evaluations of outcomes and activities, including consulting with interested families and advocacy organizations;(13)provide services in areas or regions with rates of youth suicide that exceed the national average as determined by the Centers for Disease Control and Prevention; and(14)obtain informed written consent from a parent or legal guardian of an at-risk child before involving the child in a youth suicide early intervention and prevention program.(d)Requirement for direct servicesNot less than 85 percent of grant funds received under this section shall be used to provide direct services, of which not less than 5 percent shall be used for activities authorized under subsection (a)(3).(e)Consultation and policy development(1)In generalIn carrying out this section, the Secretary shall collaborate with the Secretary of Education and relevant Federal agencies and suicide working groups responsible for early intervention and prevention services relating to youth suicide.(2)ConsultationIn carrying out this section, the Secretary shall consult with—(A)State and local agencies, including agencies responsible for early intervention and prevention services under title XIX of the Social Security Act, the State Children's Health Insurance Program under title XXI of the Social Security Act, and programs funded by grants under title V of the Social Security Act;(B)local and national organizations that serve youth at risk for suicide and their families;(C)relevant national medical and other health and education specialty organizations;(D)youth who are at risk for suicide, who have survived suicide attempts, or who are currently receiving care from early intervention services;(E)families and friends of youth who are at risk for suicide, who have survived suicide attempts, who are currently receiving care from early intervention and prevention services, or who have completed suicide;(F)qualified professionals who possess the specialized knowledge, skills, experience, and relevant attributes needed to serve youth at risk for suicide and their families; and(G)third-party payers, managed care organizations, and related commercial industries.(3)Policy developmentIn carrying out this section, the Secretary shall—(A)coordinate and collaborate on policy development at the Federal level with the relevant Department of Health and Human Services agencies and suicide working groups; and(B)consult on policy development at the Federal level with the private sector, including consumer, medical, suicide prevention advocacy groups, and other health and education professional-based organizations, with respect to State-sponsored statewide or tribal youth suicide early intervention and prevention strategies.(f)Rule of construction; religious and moral accommodationNothing in this section shall be construed to require suicide assessment, early intervention, or treatment services for youth whose parents or legal guardians object based on the parents' or legal guardians' religious beliefs or moral objections.(g)Evaluations and report(1)Evaluations by eligible entitiesNot later than 18 months after receiving a grant or cooperative agreement under this section, an eligible entity shall submit to the Secretary the results of an evaluation to be conducted by the entity concerning the effectiveness of the activities carried out under the grant or agreement.(2)ReportNot later than 2 years after the date of enactment of this section, the Secretary shall submit to the appropriate committees of Congress a report concerning the results of—(A)the evaluations conducted under paragraph (1); and(B)an evaluation conducted by the Secretary to analyze the effectiveness and efficacy of the activities conducted with grants, collaborations, and consultations under this section.(h)Rule of construction; student medicationNothing in this section shall be construed to allow school personnel to require that a student obtain any medication as a condition of attending school or receiving services.(i)ProhibitionFunds appropriated to carry out this section, section 527, or section 529 shall not be used to pay for or refer for abortion.(j)Parental consentStates and entities receiving funding under this section shall obtain prior written, informed consent from the child's parent or legal guardian for assessment services, school-sponsored programs, and treatment involving medication related to youth suicide conducted in elementary and secondary schools. The requirement of the preceding sentence does not apply in the following cases:(1)In an emergency, where it is necessary to protect the immediate health and safety of the student or other students.(2)Other instances, as defined by the State, where parental consent cannot reasonably be obtained.(k)Relation to education provisionsNothing in this section shall be construed to supersede section 444 of the General Education Provisions Act, including the requirement of prior parental consent for the disclosure of any education records. Nothing in this section shall be construed to modify or affect parental notification requirements for programs authorized under the Elementary and Secondary Education Act of 1965 (as amended by the No Child Left Behind Act of 2001; Public Law 107–110).(l)DefinitionsIn this section:(1)Early interventionThe term early intervention means a strategy or approach that is intended to prevent an outcome or to alter the course of an existing condition.(2)Educational institution; institution of higher education; schoolThe term—(A)educational institution means a school or institution of higher education;(B)institution of higher education has the meaning given such term in section 101 of the Higher Education Act of 1965; and(C)school means an elementary or secondary school (as such terms are defined in section 9101 of the Elementary and Secondary Education Act of 1965).(3)PreventionThe term prevention means a strategy or approach that reduces the likelihood or risk of onset, or delays the onset, of adverse health problems that have been known to lead to suicide.(4)YouthThe term youth means individuals who are between 10 and 24 years of age.(m)Authorization of appropriationsFor the purpose of carrying out this section, there are authorized to be appropriated $29,738,000 for each of the fiscal years 2014 through 2018..(c)Suicide prevention for youthSection 520E–1 of the Public Health Service Act (42 U.S.C. 290bb–36a) is amended—(1)by amending the section heading to read as follows: Suicide prevention for youth; and(2)by striking subsection (n) and inserting the following:(n)Authorization of appropriationsFor the purpose of carrying out this section, there is authorized to be appropriated such sums as may be necessary for each of fiscal years 2014 through 2018..(d)Mental health and substance use disorders services and outreach on campusSection 520E–2 of the Public Health Service Act (42 U.S.C. 290bb–36b) is amended to read as follows:520E–2.Mental health and substance use disorders services on campus(a)In generalThe Secretary, acting through the Director of the Center for Mental Health Services and in consultation with the Secretary of Education, shall award grants on a competitive basis to institutions of higher education to enhance services for students with mental health or substance use disorders and to develop best practices for the delivery of such services.(b)Uses of fundsAmounts received under a grant under this section shall be used for 1 or more of the following activities:(1)The provision of mental health and substance use disorder services to students, including prevention, promotion of mental health, voluntary screening, early intervention, voluntary assessment, treatment, and management of mental health and substance abuse disorder issues.(2)The provision of outreach services to notify students about the existence of mental health and substance use disorder services.(3)Educating students, families, faculty, staff, and communities to increase awareness of mental health and substance use disorders.(4)The employment of appropriately trained staff, including administrative staff.(5)The provision of training to students, faculty, and staff to respond effectively to students with mental health and substance use disorders.(6)The creation of a networking infrastructure to link colleges and universities with providers who can treat mental health and substance use disorders.(7)Developing, supporting, evaluating, and disseminating evidence-based and emerging best practices.(c)Implementation of activities using grant fundsAn institution of higher education that receives a grant under this section may carry out activities under the grant through—(1)college counseling centers;(2)college and university psychological service centers;(3)mental health centers;(4)psychology training clinics;(5)institution of higher education supported, evidence-based, mental health and substance use disorder programs; or(6)any other entity that provides mental health and substance use disorder services at an institution of higher education.(d)ApplicationTo be eligible to receive a grant under this section, an institution of higher education shall prepare and submit to the Secretary an application at such time and in such manner as the Secretary may require. At a minimum, such application shall include the following:(1)A description of identified mental health and substance use disorder needs of students at the institution of higher education.(2)A description of Federal, State, local, private, and institutional resources currently available to address the needs described in paragraph (1) at the institution of higher education.(3)A description of the outreach strategies of the institution of higher education for promoting access to services, including a proposed plan for reaching those students most in need of mental health services.(4)A plan, when applicable, to meet the specific mental health and substance use disorder needs of veterans attending institutions of higher education.(5)A plan to seek input from community mental health providers, when available, community groups and other public and private entities in carrying out the program under the grant.(6)A plan to evaluate program outcomes, including a description of the proposed use of funds, the program objectives, and how the objectives will be met.(7)An assurance that the institution will submit a report to the Secretary each fiscal year concerning the activities carried out with the grant and the results achieved through those activities.(e)Special considerationsIn awarding grants under this section, the Secretary shall give special consideration to applications that describe programs to be carried out under the grant that—(1)demonstrate the greatest need for new or additional mental and substance use disorder services, in part by providing information on current ratios of students to mental health and substance use disorder health professionals; and(2)demonstrate the greatest potential for replication.(f)Requirement of matching funds(1)In generalThe Secretary may make a grant under this section to an institution of higher education only if the institution agrees to make available (directly or through donations from public or private entities) non-Federal contributions in an amount that is not less than $1 for each $1 of Federal funds provided under the grant, toward the costs of activities carried out with the grant (as described in subsection (b)) and other activities by the institution to reduce student mental health and substance use disorders.(2)Determination of amount contributedNon-Federal contributions required under paragraph (1) may be in cash or in kind. Amounts provided by the Federal Government, or services assisted or subsidized to any significant extent by the Federal Government, may not be included in determining the amount of such non-Federal contributions.(3)WaiverThe Secretary may waive the application of paragraph (1) with respect to an institution of higher education if the Secretary determines that extraordinary need at the institution justifies the waiver.(g)ReportsFor each fiscal year that grants are awarded under this section, the Secretary shall conduct a study on the results of the grants and submit to the Congress a report on such results that includes the following:(1)An evaluation of the grant program outcomes, including a summary of activities carried out with the grant and the results achieved through those activities.(2)Recommendations on how to improve access to mental health and substance use disorder services at institutions of higher education, including efforts to reduce the incidence of suicide and substance use disorders.(h)DefinitionsIn this section, the term institution of higher education has the meaning given such term in section 101 of the Higher Education Act of 1965.(i)Authorization of appropriationsFor the purpose of carrying out this section, there are authorized to be appropriated $4,975,000 for each of the fiscal years 2014 through 2018..CChildren with serious emotional disturbances1121.Comprehensive community mental health services for children with serious emotional disturbancesParagraph (1) of section 564(a) of the Public Health Service Act (42 U.S.C. 290ff(a)) is amended—(1)by striking , acting through the Director of the Center for Mental Health Services,; and(2)by adding at the end the following: Before making any such grant, the Assistant Secretary shall consult with the Director of the National Institutes of Health to ensure that the grant recipient will use evidence-based practices..1122.General provisions; report; fundingSection 565 of the Public Health Service Act (42 U.S.C. 290ff–4) is amended—(1)in subsection (c)(2), by striking not later than 1 year after the date on which amounts are first appropriated under subsection (c) and inserting not later than 1 year after the date of enactment of the Helping Families in Mental Health Crisis Act of 2013; and(2)in subsection (f)—(A)by amending paragraph (1) to read as follows:(1)Authorization of appropriationsFor the purpose of carrying out this part, there are authorized to be appropriated $117,000,000 for fiscal year 2015, $120,000,000 for fiscal year 2016, $123,000,000 for fiscal year 2017, $126,000,000 for fiscal year 2018, and $130,000,000 for fiscal year 2019.; and(B)by moving the margin of paragraph (2) two ems to the right.DProjects for children and violence1131.Children and violenceSection 581 of the Public Health Service Act (42 U.S.C. 290hh) are repealed.1132.Reauthorization of National Child Traumatic Stress Network(a)Reauthorization of National Child Traumatic Stress NetworkSection 582(f) of the Public Health Service Act (42 U.S.C. 290hh(f)) is amended to read as follows:(f)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated $50,000,000 for each of the fiscal years 2014 through 2017..(b)Corresponding reduction in funding for protection and advocacy systemsSection 117 of the Protection and Advocacy for Individuals with Mental Illness Act (42 U.S.C. 10827) is amended to read as follows:117.Authorization of appropriationsThere are authorized to be appropriated for allotments under this title $5,000,000 for each of the fiscal years 2014 through 2017..EProtection and advocacy for individuals with mental illness1141.Prohibition against lobbying by systems accepting Federal funds to protect and advocate the rights of individuals with mental illnessSection 105(a) of the Protection and Advocacy for Individuals with Mental Illness Act (42 U.S.C. 10805(a)) is amended—(1)in paragraph (9), by striking and at the end;(2)in paragraph (10), by striking the period at the end and inserting ; and; and(3)by adding at the end the following:(11)agree to refrain, during any period for which funding is provided to the system under this part, from—(A)lobbying or retaining a lobbyist for the purpose of influencing a Federal, State, or local governmental entity or officer;(B)using such funding to engage in systemic lawsuits, or to investigate and seek legal remedies cases other than individual cases of abuse or neglect; or(C)counseling an individual with a serious mental illness who lacks insight into their condition on refusing medical treatment or acting against the wishes of such individual’s caregiver..FLimitations on authority1151.Limitations on SAMHSA programs(a)No sponsoring conferencesThe Administrator of the Substance Abuse and Mental Health Services Administration shall not host or sponsor any conference that will not be primarily administered by the Substance Abuse and Mental Health Services Administration without giving at least 90 days of prior notification to the Committee on Energy and Commerce and the Committee on Appropriations of the House of Representatives and the Committee on Health, Education, Labor, and Pensions and the Committee on Appropriations of the Senate.(b)Evidence-Based practicesThe Administrator of the Substance Abuse and Mental Health Services Administration shall not provide any financial assistance for any program relating to mental health or substance use diagnosis or treatment, unless such diagnosis and treatment relies on evidence-based practices.1152.Elimination of unauthorized SAMHSA programs(a)Elimination of programs without explicit statutory authorization(1)No new programsThe Administrator of the Substance Abuse and Mental Health Services Administration may not establish, and the Secretary of Health and Human Services may not delegate to the Administrator responsibility for, any program or project that is not explicitly authorized or required by statute.(2)Termination of existing programsBy the end of fiscal year 2014, any program or project of the Substance Abuse and Mental Health Services Administration that is not explicitly authorized or required by statute shall be terminated.(b)Report(1)In generalThe Assistant Secretary for Mental Health and Substance Use Disorders shall seek to enter into an arrangement with the Institute of Medicine under which the Institute (or, if the Institute declines to enter into such arrangement, another appropriate entity) agrees to submit a report to the Congress not later than July 31, 2014, identifying each program, project, or activity to be terminated under subsection (a).(2)RecommendationsThe report under paragraph (1) shall recommend whether any of the programs should be retained based on public health data, such as reduced mortality rates and hospitalization within the community for individuals with serious mental illness, thus proving the program has had a demonstrable benefit using public health and epidemiological factors.